Exhibit 10.2

INVESTMENT MANAGEMENT TRUST AGREEMENT

This Investment Management Trust Agreement (this “Agreement”) is made as of
July 22, 2019 by and between Oaktree Acquisition Corp. (the “Company”) and
Continental Stock Transfer & Trust Company, a New York corporation (the
“Trustee”).

WHEREAS, the Company’s registration statement on Form S-1, No. 333-232444
(“Registration Statement”), for its initial public offering of securities
(“IPO”) has been declared effective as of the date hereof (“Effective Date”) by
the U.S. Securities and Exchange Commission (capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Registration
Statement);

WHEREAS, Credit Suisse Securities (USA) LLC and Deutsche Bank Securities Inc.
are acting as the representatives of the underwriters (the “Representatives”) in
the IPO pursuant to an underwriting agreement between the Company and the
underwriters (“Underwriting Agreement”);

WHEREAS, simultaneously with the IPO, the Company’s sponsor will be purchasing
3,666,667 warrants (“Private Placement Warrants”) from the Company for an
aggregate purchase price of $5,500,000 (and additional amounts of Private
Placement Warrants from the Company if the underwriters exercise their
over-allotment option, up to 4,016,667 Private Placement Warrants for an
aggregate purchase price of $6,025,000 if the underwriters’ over-allotment
option is exercised in full);

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association, as the
same may be amended from time to time (the “Charter”), $175,000,000 of the gross
proceeds of the IPO and sale of the Private Placement Warrants ($201,250,000 if
the underwriters’ over-allotment option is exercised in full) will be delivered
to the Trustee to be deposited and held in a segregated trust account located at
all times in the United States (the “Trust Account”) for the benefit of the
Company and the holders of the Company’s Class A ordinary shares, par value
$0.0001 per share (the “Ordinary Shares”), issued in the IPO as hereinafter
provided (the amount to be delivered to the Trustee will be referred to herein
as the “Property”; the shareholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Shareholders,” and the Public
Shareholders and the Company will be referred to together as the
“Beneficiaries”);

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $6,125,000, or $7,043,750 if the underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that may become payable by the Company to the underwriters upon the
consummation of an initial business combination (as described in the
Registration Statement, a “Business Combination”) (the “Deferred Discount”); and

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.



--------------------------------------------------------------------------------

NOW THEREFORE, IT IS AGREED:

1.      Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

(a)    Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee in the
United States at JP Morgan Chase Bank, N.A. and at a brokerage institution
selected by the Trustee that is reasonably satisfactory to the Company;

(b)    Manage, supervise and administer the Trust Account subject to the terms
and conditions set forth herein;

(c)    In a timely manner, upon the written instruction of the Company, invest
and reinvest the Property in United States government securities within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended,
having a maturity of 185 days or less, or in money market funds meeting the
conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended, which invest
only in direct U.S. government treasury obligations, as determined by the
Company; it being understood that the Trust Account will earn no interest while
account funds are uninvested awaiting the Company’s instructions hereunder and
the Trustee may earn bank credits or other consideration;

(d)    Collect and receive, when due, all principal, interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

(e)    Promptly notify the Company and the Representatives of all communications
received by the Trustee with respect to any Property requiring action by the
Company;

(f)    Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account;

(g)    Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed by the
Company to do so;

(h)    Render to the Company monthly written statements of the activities of,
and amounts in, the Trust Account reflecting all receipts and disbursements of
the Trust Account;

(i)    Commence liquidation of the Trust Account only after and promptly after
(x) receipt of, and only in accordance with, the terms of a letter from the
Company (“Termination Letter”) in a form substantially similar to that attached
hereto as either Exhibit A or Exhibit B, as applicable, signed on behalf of the
Company by its Chief Executive Officer, Chief Financial Officer or Chief
Operating Officer or other authorized officers of the Company, and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account, including interest not previously released to the Company to fund its
regulatory

 

2



--------------------------------------------------------------------------------

compliance requirements and other costs related thereto (each, a “Regulatory
Withdrawal”), subject to an annual limit of $325,000, or to pay its income taxes
(and less up to $100,000 of interest that may be released to the Company to pay
dissolution expenses, if applicable), only as directed in the Termination Letter
and the other documents referred to therein; or (y) the later of (1) 24 months
after the closing of the Offering and (2) such later date as may be approved by
the Company’s shareholders in accordance with the Company’s Charter, if a
Termination Letter has not been received by the Trustee prior to such date, in
which case the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B and the
Property in the Trust Account, including interest not previously released to the
Company pursuant to a Regulatory Withdrawal and/or to pay its income taxes (less
up to $100,000 of interest that may be released to the Company to pay
dissolution expenses, if applicable), shall be distributed to the Public
Shareholders of record as of such date; provided, however, that in the event the
Trustee receives a Termination Letter in a form substantially similar to Exhibit
B hereto, or if the Trustee begins to liquidate the Property because it has
received no such Termination Letter by the date specified in clause (y) of this
Section 1(i), the Trustee shall keep the Trust Account open until twelve
(12) months following the date the Property has been distributed to the Public
Shareholders; provided further, that the Trustee has no obligation to monitor or
question the Company’s position that an allocation has been made for income
taxes payable;

(j)    Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit C (a
“Tax Payment Withdrawal Instruction”), withdraw from the Trust Account and
distribute to the Company the amount of interest earned on the Property
requested by the Company to cover any income tax obligation owed by the Company,
which amount shall be delivered directly to the Company by electronic funds
transfer or other method of prompt payment, and the Company shall forward such
payment to the relevant taxing authority so long as there is no reduction in the
principal amount initially deposited in the Trust Account; provided, however,
that to the extent there is not sufficient cash in the Trust Account to pay such
income tax obligation, the Trustee shall liquidate such assets held in the Trust
Account as shall be designated by the Company in writing to make such
distribution (it being acknowledged and agreed that any such amount in excess of
interest income earned on the Property shall not be payable from the Trust
Account). The written request of the Company referenced above shall constitute
presumptive evidence that the Company is entitled to said funds, and the Trustee
shall have no responsibility to look beyond said request;

(k)    Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit D (a
“Shareholder Redemption Withdrawal Instruction”), the Trustee shall distribute
to the remitting brokers on behalf of Public Shareholders redeeming Ordinary
Shares the amount required to pay redeemed Ordinary Shares from Public
Shareholders;

(l)    Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit E (a
“Regulatory Withdrawal Instruction”), withdraw from the Trust Account and
distribute to the Company the amount of interest earned on the Property
requested by the Company to fund a Regulatory Withdrawal, which amount shall be
delivered directly to the Company by electronic funds transfer or other method
of prompt payment; provided, however, that to the extent there is not

 

3



--------------------------------------------------------------------------------

sufficient cash in the Trust Account to fund a Regulatory Withdrawal, the
Trustee shall liquidate such assets held in the Trust Account as shall be
designated by the Company in writing to make such distribution. The written
request of the Company referenced above shall constitute presumptive evidence
that the Company is entitled to said funds, and the Trustee shall have no
responsibility to look beyond said request; and

(m)    Not make any withdrawals or distributions from the Trust Account other
than pursuant to Sections 1(i), (j), (k) or (l) above.

2.      Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

(a)    Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chief Executive Officer, Chief Financial Officer, Chief Operating
Officer or other authorized officer of the Company. In addition, except with
respect to its duties under Sections 1(i), (j), (k) and (l) hereof, the Trustee
shall be entitled to rely on, and shall be protected in relying on, any verbal
or telephonic advice or instruction which it in good faith and with reasonable
care believes to be given by any one of the persons authorized above to give
written instructions, provided that the Company shall promptly confirm such
instructions in writing;

(b)    Subject to the provisions of Section 4 of this Agreement, hold the
Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or losses
suffered by the Trustee in connection with any claim, potential claim, action,
suit or other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand, which in any way arises out of or relates
to this Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided, that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which consent shall not be unreasonably
withheld. The Company may participate in such action with its own counsel;

(c)    Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made as set forth on Schedule A
hereto, which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless the disbursements are made to the Company pursuant to Section 1(i)
solely in connection with the consummation of a Business Combination. The
Company shall pay the Trustee the initial acceptance fee and first year’s fee at
the consummation of the IPO and thereafter on the anniversary of the Effective
Date. The Trustee shall refund the Company the annual administration fee (on a
pro rata basis) with respect to any period after the liquidation of the Trust
Account. The Company shall not be responsible for any other fees or charges of
the Trustee except as set forth in this Section 2(c), Schedule A and as may be
provided in Section 2(b) hereof;

 

4



--------------------------------------------------------------------------------

(d)    In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
shareholder votes (which firm may be the Trustee) verifying the vote of the
Company’s shareholders regarding such Business Combination;

(e)    In connection with the Trustee acting as Paying/Disbursing Agent pursuant
to Exhibit B, the Company will not give the Trustee disbursement instructions
which would be prohibited under this Agreement;

(f)    Within five business days after the Representatives, on behalf of the
underwriters in the IPO, exercises the over-allotment option (or any unexercised
portion thereof) or such over-allotment option expires, provide the Trustee with
a notice in writing (with a copy to the Representatives) of the total amount of
the Deferred Discount;

(g)    In the event the Company is entitled to receive a tax refund on its
income tax obligation, and promptly after the amount of such refund is
determined on a final basis, provide the Trustee with notice in writing (with a
copy to the Representatives) of the amount of such income tax refund; and

(h)    If the Company seeks to amend any provisions of its Charter that would
affect the substance or timing of the Company’s Public Shareholders’ ability to
convert or sell their shares to the Company in connection with a Business
Combination or with respect to any other provisions relating to the rights of
holders of the Ordinary Shares, (in each case, an “Amendment”), the Company will
provide the Trustee with a letter (an “Amendment Notification Letter”) in the
form of Exhibit D providing instructions for the distribution of funds to Public
Shareholders who exercise their conversion option in connection with such
Amendment.

3.      Limitations of Liability. The Trustee shall have no responsibility or
liability to:

(a)    Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any party except
for liability arising out of the Trustee’s gross negligence, fraud or willful
misconduct;

(b)    Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received written
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

(c)    Change the investment of any Property, other than in compliance with
Section 1 hereof;

(d)    Refund any depreciation in principal of any Property;

 

5



--------------------------------------------------------------------------------

(e)    Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

(f)    To anyone else for any action taken or omitted by it, or any action
suffered by it to be taken or omitted, in good faith and in the Trustee’s best
judgment, except for the Trustee’s gross negligence, fraud or willful
misconduct. The Trustee may rely conclusively and shall be protected in acting
upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which the Trustee believes, in good faith and
with reasonable care, to be genuine and to be signed or presented by the proper
person or persons. The Trustee shall not be bound by any notice or demand, or
any waiver, modification, termination or rescission of this Agreement or any of
the terms hereof, unless evidenced by a written instrument delivered to the
Trustee signed by the proper party or parties and, if the duties or rights of
the Trustee are affected, unless it shall give its prior written consent
thereto;

(g)    Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;

(h)    File local, state and/or federal tax returns or information returns with
any taxing authority on behalf of the Trust Account and payee statements with
the Company documenting the taxes, if any, payable by the Company or the Trust
Account, relating to the income earned on the Property;

(i)    Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account, except in accordance with Section 1(j));

(j)    Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein; and

(k)    Verify calculations, qualify or otherwise approve Company’s written
requests for distributions pursuant to Sections 1(i), (j), (k) or (l) hereof.

4.      Trust Account Waiver. The Trustee has no right of set off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Sections 2(b) or (c) hereof, the Trustee shall pursue
such Claim solely against the Company and its assets outside the Trust Account
and not against the Property or any monies in the Trust Account.

 

6



--------------------------------------------------------------------------------

5.      Termination. This Agreement shall terminate as follows:

(a)    If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

(b)    At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Section 1(i) hereof and distributed
the Property in accordance with the provisions of the Termination Letter, this
Agreement shall terminate except with respect to Section 2(b).

6.      Miscellaneous.

(a)    The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee will rely upon all information supplied to it by the
Company, including account names, account numbers, and all other identifying
information relating to a beneficiary, beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.

(b)    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. This Agreement may be executed in
several original or facsimile counterparts, each one of which shall constitute
an original, and together shall constitute but one instrument.

(c)    This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i), (j), (k), (l) and (m) hereof (which sections may not be modified, amended
or deleted without the affirmative vote of sixty-five percent (65%) or more of
the then issued and outstanding Ordinary Shares and Class B ordinary shares, par
value $0.0001 per share, of the Company voting together as a single class;
provided that no such amendment will affect any Public Shareholder who has
properly elected to redeem his Ordinary Shares in connection with a shareholder
vote to amend this

 

7



--------------------------------------------------------------------------------

Agreement that would affect the substance or timing of the Company’s obligation
to redeem 100% of its Ordinary Shares if the Company does not complete its
initial Business Combination within the time frame specified in the Company’s
Charter or with respect to any other provisions relating to the rights of
holders of the Ordinary Shares), this Agreement or any provision hereof may only
be changed, amended or modified (other than to correct a typographical error) by
a writing signed by each of the parties hereto.

(d)    The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder.

(e)    Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by e-mail:

if to the Trustee, to:

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

E-mail: fwolf@continentalstock.com

 cgonzalez@continentalstock.com

if to the Company, to:

Oaktree Acquisition Corp.

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

Attn: Alexander Taubman

E-mail: ataubman@oaktreecapital.com

in either case with a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attn: Christian O. Nagler

Peter S. Seligson

E-mail: cnagler@kirkland.com

 peter.seligson@kirkland.com

 

8



--------------------------------------------------------------------------------

and:

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, N.Y. 10010

Attn: Niron Stabinsky

E-mail: niron.stabinsky@credit-suisse.com

and:

Deutsche Bank Securities Inc.

60 Wall Street, 4th Floor

New York, New York 10005

Attn: Ravi Raghunathan

E-mail: ravi.raghunathan@db.com

with a copy to:

Ropes and Gray LLP

1211 Avenue of the Americas

New York, New York 10036

Attn: Paul D. Tropp

E-mail: paul.tropp@ropesgray.com

(f)    No party to this Agreement may assign its rights or delegate its
obligations hereunder without the prior consent of the other person or entity.

(g)    Each of the Trustee and the Company hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

(h)    This Agreement is the joint product of the Company and the Trustee and
each provision hereof has been subject to the mutual consultation, negotiation
and agreement of such parties and shall not be construed for or against any
party hereto.

(i)    This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument. Delivery of a signed
counterpart of this Agreement by facsimile or electronic transmission shall
constitute valid and sufficient delivery thereof.

(j)    Each of the Company and the Trustee hereby acknowledges and agrees that
the Representatives, on behalf of the several underwriters, are third party
beneficiaries of this Agreement.

 

9



--------------------------------------------------------------------------------

(k)    Except as specified herein, no party to this Agreement may assign its
rights or delegate its obligations hereunder to any other person or entity.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee

By:

 

/s/ Francis E. Wolf

 

Name: Francis E. Wolf

 

Title: Vice President

 

OAKTREE ACQUISITION CORP.

By:

 

/s/ Alexander Taubman

 

Name: Alexander Taubman

 

Title:   President and Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE A

 

Fee Item

  

Time and method of payment

   Amount  

Initial acceptance fee

   Initial closing of IPO by wire transfer    $ 3,500.00  

Annual fee

   First year, initial closing of IPO by wire transfer; thereafter on the
anniversary of the effective date of the IPO by wire transfer or check    $
10,000.00  

Transaction processing fee for disbursements to Company under Sections 1(i),
(j), (k) and (l)

   Deduction by Trustee from accumulated income following disbursement made to
Company under Section 1    $ 250.00  

Paying Agent services as required pursuant to Section 1(i) and 1(k)

   Billed to Company upon delivery of service pursuant to Section 1(i) and 1(k)
     Prevailing rates  



--------------------------------------------------------------------------------

EXHIBIT A

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re:

Trust Account No. [●] Termination Letter

Dear Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Oaktree Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of July 22, 2019 (the “Trust Agreement”), this is
to advise you that the Company has entered into an agreement with [●] (“Target
Business”) to consummate a business combination with Target Business (the
“Business Combination”) on or about [●]. The Company shall notify you at least
48 hours in advance of the actual date of the consummation of the Business
Combination (the “Consummation Date”). Capitalized terms used but not defined
herein shall have the meanings set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate the Trust Account investments and to transfer the proceeds
to the above-referenced account at J.P. Morgan Chase Bank, N.A. to the effect
that, on the Consummation Date, all of funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct on the Consummation Date. It is acknowledged and agreed that while
the funds are on deposit in the trust account awaiting distribution, the Company
will not earn any interest or dividends.

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated,
(ii) the Company shall deliver to you (a) [an affidavit] [a certificate] of [●]
which verifies the vote of the Company’s shareholders in connection with the
Business Combination and (b) written instructions with respect to the transfer
of the funds held in the Trust Account (“Instruction Letter”) and (iii) the
Representatives shall deliver to you written instructions for delivery of the
Deferred Discount. You are hereby directed and authorized to transfer the funds
held in the Trust Account immediately upon your receipt of the counsel’s letter
and the Instruction Letter, (x) to the Representatives in an amount equal to the
Deferred Discount as directed by the Representatives and (y) the remainder in
accordance with the terms of the Instruction Letter. In the event that certain
deposits held in the Trust Account may not be liquidated by the Consummation
Date without penalty, you will notify the Company of the same and the Company
shall direct you as to whether such funds should remain in the Trust Account and
be distributed after the Consummation Date to the Company. Upon the distribution
of all the funds in the Trust Account pursuant to the terms hereof, the Trust
Agreement shall be terminated.

 

A-1



--------------------------------------------------------------------------------

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and the Company has not
notified you on or before the original Consummation Date of a new Consummation
Date, then upon receipt by the Trustee of written instructions from the Company,
the funds held in the Trust Account shall be reinvested as provided in the Trust
Agreement on the business day immediately following the Consummation Date as set
forth in the notice.

 

Very truly yours,

OAKTREE ACQUISITION CORP.

By:

 

 

 

Name:

 

Title:

 

cc:

Credit Suisse Securities (USA) LLC

Deutsche Bank Securities Inc.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re:

Trust Account No. [●] Termination Letter

Dear Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Oaktree Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of July 22, 2019 (the “Trust Agreement”), this
is to advise you that the Company has been unable to effect a business
combination within the time frame specified in the Company’s amended and
restated memorandum and articles of association, as described in the Company’s
prospectus relating to its initial public offering of securities. Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments, and to transfer the total proceeds to
the trust operating account at J.P. Morgan Chase Bank, N.A. to await
distribution to the Public Shareholders. The Company has selected [●] as the
effective date for the purpose of determining when the Public Shareholders will
be entitled to receive their share of the liquidation proceeds. It is
acknowledged that no interest will be earned by the Company on the liquidation
proceeds while on deposit in the trust operating account. You agree to be the
Paying Agent of record and, in your separate capacity as Paying Agent, agree to
distribute said funds directly to the Company’s Public Shareholders in
accordance with the terms of the Trust Agreement and the amended and restated
memorandum and articles of association of the Company. Upon the distribution of
all the funds in the trust account, your obligations under the Trust Agreement
shall be terminated.

 

Very truly yours,

OAKTREE ACQUISITION CORP.

By:

 

 

 

Name:

 

Title:

 

cc:

Credit Suisse Securities (USA) LLC

Deutsche Bank Securities Inc.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re:

Trust Account No. [●]

Dear Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Oaktree Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company, dated as of July 22, 2019 (the “Trust Agreement”), the Company hereby
requests that you deliver to the Company $[●] of the interest income earned on
the Property as of the date hereof.

The Company needs such funds to pay its income tax obligations. In accordance
with the terms of the Trust Agreement, you are hereby directed and authorized to
transfer (via wire transfer) such funds promptly upon your receipt of this
letter to the Company’s operating account at:

[WIRE INSTRUCTION INFORMATION]

 

Very truly yours,

OAKTREE ACQUISITION CORP.

By:

 

 

 

Name:

 

Title:

 

cc:

Credit Suisse Securities (USA) LLC

Deutsche Bank Securities Inc.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re:

Trust Account No. [●]

Dear Mr. Wolf and Ms. Gonzalez:

Reference is made to the Investment Management Trust Agreement between Oaktree
Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company, dated as of July 22, 2019 (the “Trust Agreement”). Capitalized words
used herein and not otherwise defined shall have the meanings ascribed to them
in the Trust Agreement.

Pursuant to Section 1(k) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate a sufficient portion
of the Trust Account and to transfer $[●] of the proceeds of the Trust Account
to the trust operating account at J.P. Morgan Chase Bank, N.A. for distribution
to the stockholders that have requested conversion of their shares in connection
with such Amendment.

 

Very truly yours,

OAKTREE ACQUISITION CORP.

By:

 

 

 

Name:

 

Title:

 

cc:

Credit Suisse Securities (USA) LLC

Deutsche Bank Securities Inc.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re:

Trust Account No. [●] Regulatory Withdrawal Instruction

Dear Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(l) of the Investment Management Trust Agreement between
Oaktree Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of July 22, 2019 (the “Trust Agreement”), the
Company hereby requests that you deliver to the Company $[●] of the interest
income earned on the Property as of the date hereof. Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

The Company needs such funds to fund its regulatory compliance requirements and
other costs related thereto. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

[WIRE INSTRUCTION INFORMATION]

 

Very truly yours,

OAKTREE ACQUISITION CORP.

By:

 

 

 

Name:

 

Title:

 

cc:

Credit Suisse Securities (USA) LLC

Deutsche Bank Securities Inc.

 

E-1